DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Lines 3-4 of Claim 1 read as follows, “and a human breast is accommodated in the hollow through one of the both ends.” This limitation can be interpreted as though the human breast is actually being accommodated in the base portion as opposed to the base portion merely being capable of/configured to accommodate the breast. As an example, the limitation “and a human breast is accommodated in the hollow through one of the both ends” could read --and configured to accommodate a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 Lines 3-4 reading “and a human breast is accommodated in the hollow through one of the both ends” is being found indefinite for failing to particularly point out and distinctly claim the subject matter of the limitation. It is unclear what the metes and bounds of “a human breast is accommodated in the hollow through one of the both ends” are. It is unclear from the claim language as to whether infringement has occurred when the human breast is inserted into one of the hollows. If the claim language in a claim is such that a person having ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, an indefinite rejection is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. (USPGPub 2002/01984898).

Re Claim 1, Silver discloses a breast shield (Silver Figs. 29-34; ¶ 0203) used in a breast pump configured to pump human breast milk, the breast shield comprising: a base portion (1202) including both ends and a sidewall (1202-1) connecting the both ends, wherein a hollow (90) is formed in the base portion (1202), the both ends are open, and a human breast is accommodated In the hollow through one of the both ends (Silver Annotated Fig. 32 below); a through hole (1238), passing through the sidewall (1202-1); and a soft portion (1204), surrounding an outer surface and an inner surface of the base portion (1202) (at 1241 - Silver 



    PNG
    media_image1.png
    516
    624
    media_image1.png
    Greyscale



Re Claims 2 and 3, Silver discloses wherein the soft portion (1204) comprises: a first soft layer (1251) being pressed against the inner surface of the base portion (1202) (Silver ¶ 0209); a 

Re Claim 4, Silver discloses wherein the third soft layer (1250) elongates and moves toward an inside of the base portion (1202) when negative pressure is formed in the base portion (1202) (Silver ¶ 0211 - “drawing the sidewalls 1250 radially outwardly”; Annotated Fig. 32 above).

Re Claims 5 and 6, Silver discloses wherein the soft portion (1204) further comprises a contact edge (1240) being provided along an edge (1207, 1241) of an end of the base portion (1202) and being pressed against the human’s breast (Silver ¶ 0204, 0208); and wherein the contact edge (1240) is connected to the first soft layer (1251) and the second soft layer (1252) (Silver Annotated Fig. 32 above).

Re Claim 7, Silver discloses wherein the contact edge (1240) is convex toward the human’s breast to come into contact therewith (Silver Annotated Fig. 32 above; 0204 - “conical forward portion 1207” for snap engagement with 1240, both of which are conical, or convex, toward the breast).

Re Claim 8, Silver discloses wherein the soft portion (1204) is formed through insertion molding (Silver Claims 12 and 14).

Re Claim 9, Silver discloses a breast pump comprising: a breast shield (Silver Figs. 29-34; ¶ 0203) being formed to be pressed against a human’s breast; a pressure adjustor as described at Silver ¶ 0210-0211) being configured to adjust a pressure inside the breast shield to pump human breast milk; and a pumped milk storage portion (Silver ¶ 0002 - “collection container”), storing pumped breast milk, wherein the breast shield comprises: a base portion (1202), having a funnel shape including open both ends and a hollow therein (as seen in Silver Annotated Fig. 32); a through hole (1238) passing through a sidewall (1202-1) of the base portion (1202); and a soft portion (1204), having flexibility (Silver ¶ 0208 - “flexible inner shield part”), and including a single layer area (portion of 1250 opposite from where breast enters 1204 in Silver Annotated Fig. 32 above) covering the through hole (1238) and a double layer area (portion of 1250 that overlaps 1251 in Silver Annotated Fig. 32 above) connected to the single layer area, wherein the double layer area accommodates the base portion (1202) (Silver ¶ 0203-0213).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                       
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                 
08/10/2021